United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                                REVISED NOVEMBER 10, 2004
                                                                                       November 2, 2004
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                    Charles R. Fulbruge III
                                FOR THE FIFTH CIRCUIT                                       Clerk
                                  __________________________

                                         No. 03-30884
                                  __________________________


ROBERT HASTY,
                                                                                Plaintiff - Appellant,

versus

TRANS ATLAS BOATS INC; GREATER LAFOURCHE PORT COMMISSION,

                                                                            Defendants - Appellees.


                  ___________________________________________________

                            Appeal from the United States District Court
                               For the Eastern District of Louisiana

                  ___________________________________________________


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.

EDITH BROWN CLEMENT, Circuit Judge:

         Appellant Robert Hasty appeals the district court’s grant of summary judgment to Trans Atlas

Boats Inc. (“Trans Atlas”) and the Greater Lafourche Port Commission (“GLPC”) Harbor Police on

his negligence, unseaworthiness, and vicarious liability claims. We REVERSE the district court’s

grant of summary judgment as to whether Trans Atlas was negligent under the Jones Act for Hasty’s

injury. We AFFIRM the district court’s dismissal of all of Hasty’s other claims.

                                I. FACTS AND PROCEEDINGS
       Robert Hasty, a seaman working for Trans Atlas aboard its vessel, the M/V ROXANNE T,

was injured when he intervened in a fight between two deckhands. On the morning of March 28,

2001, Leroy Brown came aboard the vessel intoxicated and was ordered by the vessel’s captain,

Henry Kopsywa, to “sleep it off” in his bunk. Shortly thereafter, Brown violently grabbed his

bunkmate Jerry Rudolph, prompting Captain Kopsywa to fire Brown and order him off of the vessel.

Brown refused to disembark. After speaking to Trans Atlas’s owner, Captain Kopsywa called the

GLPC Harbor Police. The Harbor Police escorted Brown off the vessel.

       Once onshore, Brown snuck away from the Harbor Police officers and Captain Kopsywa and

reboarded the vessel. Brown proceeded to find Rudolph and reignite their fight. Hasty, who was

standing nearby, intervened and escorted Brown to the stern weather deck, where Brown swung at

and jumped on Hasty. Both men fell to the ground. As Hasty fell, his foot became caught between

the edge of the deck and a vertical stair support, causing his leg to break. Shortly thereafter, the

Harbor Police officers returned and arrested Brown.

       Hasty sued Trans Atlas for negligence under the Jones Act, for unseaworthiness under general

maritime principles, and for being vicariously liable for the negligent conduct of the Harbor Police.

He additionally sued the GLPC for the Harbor Police’s negligence in failing to prevent the altercation.

Trans Atlas paid Hasty $30,154 in maintenance and cure. The district court granted Trans Atlas’s

and the GLPC’s summary judgment motions on all counts. Hasty timely appeals.

                                  II. STANDARD OF REVIEW

       This Court reviews a grant of summary judgment de novo. Hodges v. Delta Airlines, Inc.,

44 F.3d 334, 335 (5th Cir. 1995). Summary judgment is proper if, viewing the facts in the light most

favorable to the nonmovant, there is no genuine issue of material fact and the movant is entitled to


                                                  2
judgment as a matter of law. FED. R. CIV. P. 56(c). Summary judgment is improper if the evidence

could permit a reasonable jury to return a verdict for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).

                                        III. DISCUSSION

A.     Trans Atlas’s Negligence

       Under the Jones Act, a “seaman is entitled to recovery . . . if his employer’s negligence is the

cause, in whole or in part, of his injury.” Gautreaux v. Scurlock Marine, 107 F.3d 331, 335 (5th Cir.

1997) (en banc). To prevail on a negligence claim, Hasty must establish that Captain Kopsywa, on

behalf of Trans Atlas, failed to prevent Brown’s foreseeable assault of Hasty. See Miles v. Melrose,

882 F.2d 976, 983–84 (5th Cir. 1989); 1B–III STEVEN F. FRIEDELL, BENEDICT ON ADMIRALTY § 31

(7th ed. 2004). Hasty contends that Captain Kopsywa was negligent at two points during the

incident: (1) by allowing Brown to come onto the vessel and remain aboard despi te knowing that

Brown was intoxicated; and (2) by allowing Brown to sneak away from the Harbor Police and

Captain Kopsywa and reboard the vessel.

(1) Allowing Brown initially to board the vessel

       A reasonable jury could determine that Hasty’s injury was a foreseeable consequence of

permitting Brown aboard the vessel in his intoxicated state. Trans Atlas contends that Captain

Kopsywa’s actions were reasonable because Brown was not belligerent when boarding the vessel and

Captain Kopsywa immediately terminated Brown when he became violent. However, Trans Atlas

concedes that Captain Kopsywa violated his company’s “zero-tolerance” alcohol policy, which

prohibits intoxicated employees from being allowed aboard the vessel in order to protect the safety

of the crew. A jury might conclude that Hasty’s injury was a foreseeable result of permitting Brown


                                                   3
on board because of the risk an intoxicated seaman poses to his shipmates.

(2) Allowing Brown to reboard the vessel

       A reasonable jury might also find Captain Kopsywa negligent for Brown reboarding the

vessel. Brown was able to return to the M/V ROXANNE T in part because its gangway was left

unguarded. The Harbor Police testified that Trans Atlas possessed a duty to remove terminated

employees safely from both the vessel and the surrounding port area. A jury could conclude that by

not preventing Brown from reboarding the vessel, Captain Kopsywa breached his duty to provide

Hasty with a safe working environment.

       While we express no opinion on the ultimate resolution of Hasty’s negligence claim, the

evidence and issues raised by Hasty should be properly presented to a jury.

B.     The Vessel’s Unseaworthiness

       The M/V ROXANNE T was not unseaworthy. To establish unseaworthiness, a plaintiff must

prove that a crewmember was not “equal in disposition and seamanship to the ordinary men in the

calling.” Miles, 882 F.2d at 981 (citing Clevenger v. Star Fish & Oyster Co., 325 F.2d 397, 399–400

(5th Cir. 1963); 1B BENEDICT ON ADMIRALTY § 31 (7th ed. 1987)). A seaman fails to meet this

standard only if he possesses a “wicked disposition, a propensity to evil conduct, [or] a savage and

vicious nature.” Boudin v. Lykes Bros. S.S. Co., 348 U.S. 336, 385 (1955). Hasty offers no evidence

that Brown possessed any such characteristics.

C.     Trans Altas’s Vicarious Liability for the Harbor Police’s Negligence

       Trans Atlas is not vicariously liable for the acts of the Harbor Police. The Jones Act

incorporates the standards of the Federal Employers’ Liability Act, which renders an employer liable

for injuries negligently inflicted on its employees by its “officers, agents, or employees.” 45 U.S.C.


                                                  4
§ 51 (2004); Hopson v. Texaco, Inc., 383 U.S. 262, 263 (1966). When the Harbor Police responded

as police officers to Captain Kopsywa’s call for assistance, they did not become officers or agents of

Trans Atlas.

D.     Admiralty Jurisdiction Over the GLPC Harbor Police

       For a court to have maritime jurisdiction over a tort claim, a plaintiff must satisfy a two-part

test: (1) the tort must have occurred on navigable water; and (2) the tort must bear a substantial

relationship to traditional maritime activity. Grubart v. Great Lakes Dredge & Dock Co., 513 U.S.
527, 534 (1995). Federal courts must proceed with caution when determining whether to expand

admiralty jurisdiction. Woessner v. Johns-Manville Sales Corp., 757 F.2d 634, 648 (5th Cir. 1985);

Executive Jet Aviation, Inc. v. Cleveland, 409 U.S. 249, 272–73 (1972). We find that admiralty

jurisdiction does not exist over Hasty’s claims against the GLPC. The conduct and activities of the

GLPC are insufficiently related to traditional maritime activity.

                                       IV. CONCLUSION

       We REVERSE the district court’s summary judgment dismissal of Hasty’s negligence claim

against Trans Atlas and REMAND the case to district court for proceedings consistent with this

opinion. We AFFIRM the district court’s grant of summary judgment as to Hasty’s other claims.




                                                  5